UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6208


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DAVON PERRY,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cr-00165-JFM-1; 1:11-cv-02442-JFM)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Davon Perry, Appellant Pro Se. James Thomas Wallner, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Davon Perry seeks to appeal the district court’s order

denying    relief        on    his   28   U.S.C.A.        § 2255    (West    Supp.     2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate      of    appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a       substantial      showing       of     the     denial    of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,      537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Perry has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral     argument      because      the     facts     and     legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3